EXHIBIT 10.4

NEW CENTURY FINANCIAL CORPORATION
2006 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



1.   PURPOSE OF PLAN

The purpose of this Plan is to promote the success of the Company by providing a
supplemental retirement benefit to a select group of management and highly
compensated employees, as set forth in Sections 201, 301 and 401 of ERISA. This
Plan is effective as of the Effective Date.



2.   DEFINITIONS

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Board” shall mean the Board of Directors of the Company.

“Cause” shall have the meaning ascribed to such term in the Employment
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board, which shall
administer this Plan in accordance with Section 5.

“Company” shall mean New Century Financial Corporation, a Maryland corporation,
and any successor corporation.

“DCP” shall mean the New Century Financial Corporation Deferred Compensation
Plan, as amended from time to time.

“Effective Date” shall have the meaning ascribed to such term in the Employment
Agreement.

“Employment Agreement” with respect to a Participant shall mean the written
employment agreement in effect between such Participant and the Company as of
the date of the termination of such Participant’s employment with the Company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Good Reason” shall have the meaning ascribed to such term in the Employment
Agreement.

“Participant” shall mean an employee of the Company who is member of a select
group of management and highly compensated employees, as set forth in
Sections 201, 301 and 401 of ERISA and has been selected by the Committee to
participate in the Plan. The Participants selected by the Committee to
participate in the Plan are Robert K. Cole, Edward F. Gotschall and, subject to
the provisions of Section 3.4, Brad A. Morrice.

“Plan” shall mean this New Century Financial Corporation 2006 Supplemental
Executive Retirement Plan set forth herein, now in effect, or as amended from
time to time in accordance with Section 6.5.

“Supplemental Benefit” shall have the meaning set forth in Section 3.1.

“Trust” means a grantor trust maintained under the terms of the related Trust
Agreement.

“Trust Agreement” means a trust agreement entered into by and between the
Company and the related Trustee with respect to this Plan, as amended from time
to time.

“Trustee” means the entity, which has entered into the related Trust Agreement
as trustee of the Trust thereunder, and any duly appointed successor.



3.   BENEFITS

3.1 Plan Benefits. Subject to Section 3.4 in the case of Mr. Morrice, the
Company shall pay to each Participant a supplemental retirement benefit each
year for ten (10) years commencing with the year following the year in which the
Participant attains age 65 (the “Supplemental Benefit”). The amount of each
annual installment payment shall be FOUR HUNDRED AND FORTY-SEVEN THOUSAND, SEVEN
HUNDRED AND FIFTY DOLLARS ($447,750).

3.2 Death Benefits. In the event of the Participant’s death before the entire
amount of the Participant’s Supplemental Benefit has been paid in accordance
with Section 3.1, the unpaid portion of such Supplemental Benefit shall be paid
to the Participant’s estate in a non-discounted lump sum as soon as practicable
after the Participant’s death.

3.3 Payment of Benefits Conditional. Notwithstanding any other provision herein
or in any Employment Agreement, the Company’s obligation to pay any portion of
the Supplemental Benefit with respect to a Participant under this Section 3
shall be subject to such Participant’s compliance with the provisions of
Section 4 through the date of such payment, as reasonably determined by the
Committee in good faith based on the information then known to it.

3.4 Terms of Mr. Morrice’s Participation. Notwithstanding Section 3.1,
Mr. Morrice shall be entitled to participate and receive benefits hereunder only
in the event that Mr. Morrice’s employment with the Company is terminated by the
Company without Cause or by Mr. Morrice with Good Reason. In the event that such
a termination occurs, Mr. Morrice will be entitled to payment of the
Supplemental Benefit in accordance with this Section 3; provided, however, that
Mr. Morrice’s Supplemental Benefit shall be reduced by the amount (if any) by
which (a) the present value of Mr. Morrice’s Supplemental Benefit as of the date
of such termination of Mr. Morrice’s employment, exceeds (b) the present value
of any benefit payments to which Mr. Morrice is entitled under the DCP as of the
date of such termination to the extent that such benefit payments are
attributable to (i) mandatory contributions to the DCP of Mr. Morrice’s
short-term incentive payments, (ii) any matching contributions made by the
Company to the DCP with respect to such mandatory contributions, and (iii) any
investment earnings on the amounts identified in the foregoing clauses (i) and
(ii) (collectively, “DCP SERP Benefits”). For purposes of clarity, in the event
that the present value of Mr. Morrice’s Supplemental Benefit hereunder as of the
date of such termination of his employment does not exceed the present value of
any payments of Mr. Morrice’s DCP SERP Benefits as of such date, Mr. Morrice
shall not be entitled to any payment of a Supplemental Benefit hereunder. In the
event that the amount of Mr. Morrice’s Supplemental Benefit is reduced pursuant
to this Section 3.4, such reduction shall be applied substantially equally
across all installments of his Supplemental Benefit. For purposes of this
Section 3.4, present values shall be calculated as of the last day that
Mr. Morrice is employed by the Company using a discount rate equal to the
one-year London Interbank Offered Rate on such date plus two (2) percentage
points.



4.   CONDITIONS TO PAYMENT

The Company shall have no obligation to make any payment of all or any portion
of the Supplemental Benefit with respect to a Participant at any time following
any violation by such Participant of any one or more of the provisions set forth
in this Section 4.

4.1 Confidential Information. Other than in the course of a Participant’s duties
under the Employment Agreement, each Participant shall not disclose or use for
the Participant’s own benefit or purposes or the benefit or purposes of any
other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise, any trade secrets, or other
confidential data or information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, or plans of the Company or any of its
affiliates (collectively, “Confidential Information”); provided, however, that
the foregoing shall not apply to information which is generally known to the
industry or the public, other than as a result of the Participant’s breach of
this Section 4.1. Each Participant will not retain or use for his account, at
any time, any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or any of its
affiliates (the Company and its affiliates are referred to, collectively, as the
“Company Group”). Notwithstanding the foregoing, this Section 4.1 shall not
apply when (i) disclosure of Confidential Information is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction to order the Participant to
disclose or make available such information (provided, however, that the
Participant shall immediately notify the Company in writing upon receiving a
request for such information), or (ii) with respect to any other litigation,
arbitration or mediation involving this Agreement, including but not limited to
enforcement of this Agreement.

4.2 Return of Confidential Material. Each Participant will promptly deliver to
the Company upon the termination of Participant’s employment with the Company,
for any reason, or any time the Company may so request, all memoranda, notes,
records, reports, manuals, charts, and any other documents of a confidential
nature belonging to the Company Group, including all copies, wherever and
however located, including electronically, of such materials which the
Participant may then possess or have under the Participant’s control. Upon
termination of the Participant’s employment with the Company, the Participant
shall not take any document, data, or other material of any nature containing or
pertaining to the proprietary information of the Company Group.

4.3 No Competing Employment. Each Participant will not, directly or indirectly,
at any time during the period commencing with the Effective Date and continuing
through the date the final installment of the Supplemental Benefit is scheduled
to be paid to such Participant pursuant to Section 3.1 hereof (the “Restricted
Period”), without prior written approval of the Company, directly or indirectly
own an interest in, manage, operate, join, control, lend money or render
financial assistance to, as an officer, employee, partner, stockholder,
consultant or otherwise, any individual, partnership, firm, corporation or other
business organization or entity that, at such time directly competes with the
Company Group in the business of, underwriting, purchasing, securitizing,
selling or servicing residential mortgage loans and lines of credit (a
“Competing Company”). Notwithstanding the foregoing, each Participant shall be
entitled to own up to 5% of the outstanding securities of any entity if such
securities are registered under Section 12(b) or (g) of the Securities Exchange
Act of 1934, as amended, and, upon approval of the Board, a Participant shall be
entitled to purchase securities of a Competing Company entity if such securities
are offered to investors irrespective of any employment or other participation
in the entity by the investor.

4.4 Prohibition on Solicitation of Customers. During the Restricted Period, each
Participant will not, directly or indirectly, either for the Participant or for
any other person or entity, solicit any person or entity to terminate such
person’s or entity’s contractual and/or business relationship with the Company
Group, nor shall the Participant interfere with or disrupt or attempt to
interfere with or disrupt any such relationship.

4.5 Prohibition on Solicitation of the Company’s Employees or Independent
Contractors After Termination. During the Restricted Period, each Participant
will not directly or indirectly solicit any of the Company Group’s employees,
agents, or independent contractors to leave the employ of the Company Group for
a Competing Company.

4.6 Cooperation. During the Restricted Period, each Participant will respond to
all inquiries of the Company about any matters concerning the Company or its
affairs that occurred or arose during the Participant’s employment by the
Company, and each Participant will cooperate fully with the Company in
investigating, prosecuting and defending any charges, claims, demands,
liabilities, causes of action, lawsuits or other proceedings by, against or
involving the Company relating to the period during which the Participant was
employed by the Company or relating to matters of which the Participant has or
should have knowledge or information. Each Participant will at no time
voluntarily serve as a witness or offer written or oral testimony against the
Company in conjunction with any complaints, charges or lawsuits brought against
the Company by or on behalf of any current or former employees, or any
governmental or administrative agencies and will provide the Company with notice
of any subpoena or other request for such information or testimony.



5.   PLAN ADMINISTRATION

5.1 Powers and Duties of the Committee. The Committee shall have the sole
authority, in its discretion, to adopt, amend and rescind such rules and
regulations as it deems advisable in the administration of this Plan, to
construe and interpret this Plan, and the rules and regulations, and to make all
other determinations and interpretations of this Plan. All decisions,
determinations, and interpretations of the Committee shall be final and binding
on all persons, except as otherwise provided by law. A member of the Committee
shall not vote or act upon any matter which relates solely to himself or herself
as an Participant. The Committee shall have authority to delegate its
responsibilities under this Plan.

5.2 Compensation, Expenses and Indemnity. The members of the Committee shall
serve without compensation for their services hereunder. Expenses and fees in
connection with the administration of this Plan shall be paid by the Company.
The Committee is authorized at the expense of the Company to employ such legal
counsel as it may deem advisable to assist in the performance of its duties
hereunder. To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board and
any delegate of the Committee who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to this Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.



6.   MISCELLANEOUS

6.1 Unsecured General Creditor. Participants and their heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Company or any of its affiliates. No assets
of the Company or any of its affiliates shall be held under any trust (except as
provided in Section 6.2) or held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
assets of the Company and each of its affiliates shall be, and remain, the
general unpledged, unrestricted assets of such entity. The Company’s obligations
to any Participant under this Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future to the Participant
and/or his estate under this Plan, and the respective rights of the Participant
and/or his estate shall be no greater than those of unsecured general creditors.

6.2 Trust Arrangement. Notwithstanding Section 6.1, the Company may at any time
transfer assets representing all or any portion of a Participant’s Supplement
Benefit to a Trust to be held and invested and reinvested by the Trustee
pursuant to the terms of the Trust Agreement. However, to the extent provided in
the Trust Agreement only, such transferred amounts shall remain subject to the
claims of general creditors of the Company. To the extent that assets
representing a Participant’s Supplemental Benefit are held in a Trust when his
benefits under this Plan become payable, the Company may direct the Trustee to
pay such benefits to the Participant from the assets of the Trust.

6.3 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by this Plan and not to any
other person or corporation. No part of a Participant’s Supplemental Benefit may
be sold, assigned, transferred, conveyed, hypothecated, encumbered, anticipated,
or otherwise disposed of, and any attempt to do so shall be void. No such
benefit shall, prior to the receipt thereof by a Participant or his estate, be
in any manner subject to the debts, liabilities or other obligations of such
Participant. If a Participant or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from this Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant or successor in
interest in such manner as the Committee shall direct.

6.4 Tax Withholding. The Company may deduct from each payment or distribution
made under this Plan, or any other compensation payable to the Participant, all
taxes which are required to be withheld by the Company in respect to such
payment or distribution or this Plan. If the Company, for any reason, elects not
to (or cannot) satisfy the withholding obligation from the amounts otherwise
payable under this Plan, the Participant shall pay or provide for payment in
cash of the amount of any taxes which the Company may be required to withhold
with respect to the benefits hereunder.

6.5 Amendment or Termination. The Board or the Committee may amend, modify,
suspend or terminate the Plan in whole or in part, except that no amendment,
modification, suspension or termination shall affect in any manner materially
adverse to a Participant any rights or benefits of such Participant or
obligations of the Company under this Plan.

6.6 Successors. In the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Plan shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

6.7 Governing Law; Severability. This Plan, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary. If any provision of this Plan or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Plan which can be given effect without the invalid
provisions or applications and to this end the provisions of this Plan are
declared to be severable.

6.8 Receipt or Release. Any payment to a Participant or the Participant’s estate
in accordance with the provisions of this Plan shall, to the extent thereof, be
in full satisfaction of all claims against the Committee, the Company and its
affiliates. The Committee may require such Participant or estate, as a condition
precedent to such payment, to execute a receipt and release to such effect.

6.9 Payment on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under this Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee, the Company and its
affiliates Subsidiaries.

6.10 No Right to Employment. Participation in this Plan shall not give any
person the right to continued employment or service or any rights or interests
other than as expressly provided herein. No Participant shall have any right to
any payment or benefit hereunder except to the extent provided in this Plan.

6.11 Titles and Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

6.12 Claims Procedure. A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as “Claimant”) may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company’s then principal executive offices.

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within ninety (90) days and shall, in fact, deliver such
reply within such period. The Committee may, however, extend the reply period
for an additional ninety (90) days for special circumstances. If the claim is
denied in whole or in part, the Committee shall inform the Claimant in writing,
using language calculated to be understood by the Claimant, setting forth:
(i) the specified reason or reasons for such denial, (ii) the specific reference
to pertinent provisions of this Plan on which such denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect his or her claim and an explanation why such material or such
information is necessary, (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, and (v) the time
limits for requesting a review set forth below.

Within sixty (60) days after the receipt by the Claimant of the written reply
described above, the Claimant may request in writing that the Committee review
its determination. Such request must be addressed to the Committee at the
Company’s then principal executive offices. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day period, he or she
shall be barred and estopped from challenging the Committee’s determination.

Within sixty (60) days after the Committee’s receipt of a request for review,
after considering all materials presented by the Claimant, the Committee will
inform the Claimant in writing, in manner calculated to be understood by the
Claimant, of its decision setting forth the specific reasons for the decision
and containing specific references to the pertinent provisions of this Plan on
which the decision is based. If special circumstances require that the sixty
(60) day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

6.13 Arbitration. After satisfying the claims review procedure set forth in
Section 6.12, any controversy arising out of or relating to this Plan, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration in Orange County, California, before a sole arbitrator selected
from Judicial Arbitration and Mediation Services, Inc., Orange County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Plan in a court of
law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. In any
proceeding to enforce the terms of this Plan, the prevailing party shall be
entitled to its or his reasonable attorneys’ fees and costs (other than forum
costs associated with the arbitration) incurred by it or him in connection with
resolution of the dispute in addition to any other relief granted; the
non-prevailing party shall also be responsible for the forum costs of the
arbitration.

6.14 Section 409A.



  (a)   Notwithstanding any provision of this Agreement to the contrary, if a
Participant is a “specified employee” as defined in Section 409A of the Code
(“Code Section 409A”), the Participant shall not be entitled to any payments
pursuant to this Plan upon a termination of his employment until the earlier of
(i) the date which is six (6) months after his termination of employment for any
reason other than death, or (ii) the date of the Participant’s death. Any
amounts otherwise payable to the Participant following a termination of his
employment that are not so paid by reason of this Section 6.14(a) shall be paid
as soon as practicable after the date that is six (6) months after the
termination of the Participant’s employment (or, if earlier, the date of the
Participant’s death). The provisions of this Section 6.14(a) shall only apply
if, and to the extent, required to comply with Code Section 409A.



  (b)   The Company shall use its best efforts to design, administer and timely
amend (to the extent necessary) this Plan so as to comply with the requirements
of Code Section 409A. Any amendment required pursuant to the preceding sentence
shall be designed to preserve the intended benefits to the maximum extent
reasonably possible.



  (c)   To the extent that this Plan is subject to Code Section 409A, this Plan
shall be construed and interpreted to the maximum extent reasonably possible,
without altering the fundamental intent of the agreement, to comply with Code
Section 409A.



  (d)   The time or schedule of payment to a Participant hereunder shall be
accelerated at any time this Plan results in tax liability to the Participant
under Code Section 409A, provided that any such payment shall not exceed the
amount required to be included in the Participant’s income with respect to the
Plan by operation of Code Section 409A. Any acceleration of less than the entire
remaining benefit shall be pro-rata from each remaining installment.

[The remainder of this page has intentionally been left blank.]

1

IN WITNESS WHEREOF, the Company has caused the undersigned, its duly authorized
officer, to execute this Plan on its behalf on this 29th day of March, 2006.

“COMPANY”

New Century Financial Corporation,
a Maryland corporation

By: /s/ Stergios Theologides
Print Name: Stergios Theologides
Title: Executive Vice President—Corporate Affairs
and General Counsel


2